DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to applicant’s communication filed December 4, 2020 in response to PTO Office Action dated September 4, 2020.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
	Claims 1, 8, 15, and d21-37 have been presented for examination in this application.  In response to the last Office Action, claims 1, 8 and 15 have been amended.  Claims 21-37 have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,572,351 in view of Chandrasekhar et al. (US# 8,893,279). 





10,572,351
1. A production host that hosts virtual machines, comprising: a persistent storage that stores backup policies; and a production agent programmed to:
obtain a backup generation request for a virtual machine of the virtual machines; and
in response to the backup generation request:
perform a continuity chain verification of a continuity chain associated with the virtual machine to identify a continuity state of backups associated with the virtual machine;  wherein performing the continuity chain verification comprises making a first determination about whether the continuity chain associated with the virtual machine is broken;

make a first determination, based on the continuity state of the backups associated with the virtual machine, that the backups associated with the virtual machine are in a remediable state; and in response to the first determination:
perform a remediation of the continuity chain to change the backups associated with the virtual machine to be in a continuous state; and
generate a backup of the virtual machine using the backup policies while the continuity state of the backups associated with the virtual machine are in the continuous state.

1. A production host that hosts virtual machines, comprising: a persistent storage that stores backup policies; and a production agent programmed to:
obtain a backup generation request for a virtual machine of the virtual machines; and
in response to the backup generation request:
perform a continuity chain verification of a continuity chain associated with the virtual machine to identify a continuity state of backups associated with the virtual machine;



make a first determination, based on the continuity state of the backups associated with the virtual machine, that the backups associated with the virtual machine are in a remediable state; and in response to the first determination:
perform a remediation of the continuity chain to change the backups associated with the virtual machine to be in a continuous state; and
generate a backup of the virtual machine using the backup policies while the continuity state of the backups associated with the virtual machine are in the continuous state.



Regarding claim 1, Application 16/739,242 teaches the claimed subject matter except for the newly added language.  The amended claim now recites “…wherein performing the continuity chain 
Regarding claims 8 and 15, the amended claim is rejected for the same reasons as those given for claim 1.

Allowable Subject Matter
Claims 21-26, 27-32, and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137